Citation Nr: 1540527	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota



THE ISSUE

Basic eligibility for pension benefits.





REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION


This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which is the agency of original jurisdiction (AOJ) concerning the current appeal.  

In addition to the paper claims file, the appellant also has electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  The relevant documents to the matter on appeal are contained in the VVA file.   


FINDING OF FACT

The appellant's only recognized military service of record is a period of active duty for training (ACDUTRA) from January 10, 1972, to July 29, 1972.  

CONCLUSION OF LAW

Basic legal eligibility for pension benefits has not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For reasons discussed in greater detail below, the appellant does not have the requisite active wartime service so as to meet basic eligibility requirements for entitlement to nonservice-connected pension.  Thus, because the application of the law to the undisputed facts is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Analysis

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 3 8 U.S.C.A. § 1521(a).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  Legal eligibility to nonservice-connected pension benefits consists of a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a). 

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war; and who possesses a requisite level of disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements.  38 U.S.C. § 1521(a); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C. §§ 1521 , 1522.  

Whether a Veteran's service includes wartime service is a matter of law.  The term "period of war" is defined by statute.  With respect to periods of war proximate to the appellant's ACDUTRA service, it is noted that the Vietnam era is considered a period of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f) (2015).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  

The term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.  

The appellant contends that he is eligible for VA pension benefits, asserting in his November 2013 notice of disagreement that he is so because he served in "boot camp" for 13-14 weeks and that "despite being a member of the Reserves, this was active duty time."  

Official service department records indicate that the appellant's only period of service was a period of ACDUTRA from January 10, 1972, to July 29, 1972.  See Department of Defense Form 214 MC "Remark (1)" documenting 6 months of ACDUTRA, with no evidence of active duty listed on this document or on any other official service department record.  

In short, while the appellant has rendered ACDUTRA service during a statutory time of war (Vietnam era), it not otherwise shown that that he rendered active duty in the Armed Forces or, alternatively, that during a period of war he experienced injury or disease while rendering ACDUTRA or INACDUTRA for at least a 90-day period.  As the first tenet of basic eligibility for pension benefits has not been met, the appellant is not eligible for pension benefits; as such, the claim must be denied as a matter of law.  Sabonis, supra. 


ORDER

Basic eligibility for pension benefits is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


